DETAILED ACTION
Claims 1-12 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments, see Remarks, filed 12/10/2021, with respect to the current amendment have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
	Applicant specifically argues that Bhagerinia fails to disclose “the detection regions being located in an object plane of one or more detectors configured to capture the intensity values and the first rows being in the object plane”. Applicant argues the captured intensities of Bahgerinia rather are in different z-positions along an optical axis of a detector. See Remarks page 6. Examiner agrees and the rejection of claim 1 is withdrawn. Claims 2-12 depend from claim 1, therefore the rejections of the dependent claims are also withdrawn and allowed herein. 

Allowable Subject Matter
	Claims 1-12 are allowed. 
	Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	capturing intensity values of at least two detection regions, denote as pixels (Pxn)  along respectively first rows (j) in a first scanning direction, the detection regions being located in an object plane of one or more detectors configured to capture the intensity values, and the first rows being in the object plane; 
	producing a reconstructed image of the sample on the basis of the captured intensity values; 
	summing the intensity values of the reconstructed image along the first rows (j) respectively scanned by a certain pixel (Pxn) to form a row in each case 
	Bhagerinia (US 10,402,965) teaches the reduction in artifacts through the calculation of motion contrast between different layers of a retina in a z-direction. See Bhagerinia col 7 lines 37-53. In contrast the claim requires a summation along a row of pixels in the object plane. Therefore Bhagerinia fails to teach the claim limitation.  Kraus (US 10,402,965) and Hansen (“The L-Curve and its Use in the Numerical Treatment of Inverse Problems”) fail to cure the deficiencies of Bhagerinia. 
	Claims 2-12 depend from claim 1 and are therefore also allowed. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Molly Delaney/Examiner, Art Unit 2666                  

/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666